Matter of Egate-95, LLC v Fitness Intl., LLC (2022 NY Slip Op 05452)





Matter of Egate-95, LLC v Fitness Intl., LLC


2022 NY Slip Op 05452


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: LINDLEY, J.P., NEMOYER, CURRAN, WINSLOW, AND BANNISTER, JJ.


692 CA 22-00153

[*1]IN THE MATTER OF EGATE-95, LLC, PETITIONER-APPELLANT,
vFITNESS INTERNATIONAL, LLC, RESPONDENT-RESPONDENT. (APPEAL NO. 2.) 


PHILLIPS LYTLE LLP, BUFFALO (DAVID J. MCNAMARA OF COUNSEL), FOR PETITIONER-APPELLANT. 
KLEHR HARRISON HARVEY BRANZBURG, LLP, PHILADELPHIA, PENNSYLVANIA (A. GRANT PHELAN, OF THE PENNSYLVANIA BAR, ADMITTED PRO HAC VICE, OF COUNSEL), AND MAGAVERN MAGAVERN GRIMM LLP, BUFFALO, FOR RESPONDENT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Paul Wojtaszek, J.), entered January 28, 2022. The order, among other things, granted petitioner's motion for leave to reargue and renew its petition and, upon reargument and renewal, adhered to the prior determination denying the petition. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: September 30, 2022
Ann Dillon Flynn
Clerk of the Court